Citation Nr: 0103310	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of shell 
fragment wounds to the face, to include a loss of the sense 
of smell.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO denied service connection for loss of the sense 
of smell, claimed a result of shell fragment wounds to the 
face.  The veteran timely appealed the denial of the claim.  

For the reasons explained below, the Board has 
recharacterized the issue on appeal as set forth on the title 
page of this decision.  


REMAND

A review of the claims file reflects that, in filing his 
August 1999 claim for benefits, the veteran indicated that, 
while on patrol in Vietnam, he was subject to rocket fire.  
The veteran also indicated that as a result of being hit with 
shrapnel in the face, he cannot smell or hear.  

A deferred rating decision in September 1999 reflects 
instruction for the veteran to be told that, as service 
connection for hearing loss had been denied by a rating 
decision rendered in October 1984, he needed new and material 
evidence to reopen the claim.  The claim file does not 
clearly reflect whether the veteran was so advised.  In a 
rating decision also dated in September 1999, the RO denied, 
as not well grounded, a claim for service connection for loss 
of sense of smell due to shrapnel wound of the face.  

The Board would point out, however, that a claim for service 
connection for a shrapnel wound of the face, the clearly 
stated basis for the veteran's current claim, also was 
previously considered and denied in October 1984.  The 
veteran was advised of that decision later in October 1984, 
but he did not appeal it.  Hence, the decision is final on 
the basis of the evidence then of record.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  Furthermore, the claim for service connection for a 
shrapnel wound of the face (or, it follows, any claim based 
upon the occurrence of such a wound), may be reopened only if 
new and material evidence is presented.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.   

Under these circumstances, the RO should adjudicate the issue 
of whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
shell fragment wound to the face, to include a loss of the 
sense of smell.  Such action should be accomplished by the 
RO, in the first instance, to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, on remand, the RO should undertake all 
development and notification action deemed warranted by the 
Act prior to adjudicating the issue on appeal.  Such action 
should include, but is not limited to, obtaining medical 
records that the veteran had identified as possibly pertinent 
to his claim.  While the record indicates the the RO 
requested such records in September 1999, the claims file 
does not clearly reflect that a response from the physicians 
requested had been received.  After completing such actions, 
the RO determines that veteran has submitted new and material 
evidence to reopen the claim, the underlying claim for 
service connection should be adjudicated on the merits.  

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all pertinent outstanding 
medical records from Dr. Karduct and Dr. 
Ratchford, private physicians who the 
veteran has identified as having treated 
him, as well as from any other source(s) 
or facility(ies) identified by the 
veteran.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran can also submit 
any medical records in his possession.  

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After completion of the above, the RO 
should adjudicate the issue of whether 
new and material evidence has been 
presented to reopen a claim for service 
connection for residuals of a shell 
fragment wound to the face, to include a 
loss of the sense of smell, in light of 
all pertinent evidence and legal 
authority.  

4.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
both the veteran and his representative 
an appropriate supplemental statement of 
the case (to include citation to and 
discussion of the pertinent laws and 
regulations governing finality, 
reopening of previously disallowed 
claims, and the Veterans Claims 
Assistance Act of 2000).  They should 
then be afforded an appropriate time 
period in which to respond with written 
or other argument before the claims file 
is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



